Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021, 03/14/2022, 06/17/2022 and 09/22/2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Applicant should use one period in the end of the claim. However, in claim 21, Applicant used period three times.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “a second membrane coupled to the first tubular membrane, the second membrane,…” The limitation is nebulous because it is not certain if it meant to have a second membrane coupled to both the first tubular membrane, and the second membrane or just coupled to the first tubular membrane.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough et al. (US 2018/0269576, hereby referred as Scarborough) in view Chernokalov et al. (US 2014/0104124, hereby referred as Chernokalov).
Regarding claim 21, 
As best understood, Scarborough disclose;
A communication device, comprising (figures 1, 3-4): 
a system board (see paragraphs [0036] and [0042] for teaching a printed circuit board) comprising a plurality of chips (plurality of chips 150a), each chip in the plurality of chips includes a plurality of antennas (plurality of antennas 302); 
a system cover coupled to the system board (element 110), the system cover comprises: a plurality of lenses (plurality of lenses 112), wherein each lens is configured to cover an antenna of the plurality of antennas as a radome enclosure (see figures 3 and 4), 
each chip comprises a feeder array (feeder array 152) that further comprises a plurality of antenna elements (plurality of antenna elements 302) that are positioned at a proximal distance from the base of a lens of the plurality of lenses (plurality of lenses 112), the lens receives radio frequency (RF) signals, wherein a distribution of a gain of input RF signals is substantially equalized across the plurality of antenna elements based on at least the proximal distance of the feeder array to the base of the lens, wherein the proximal distance of the base of the lens is adjustable based on the support structure (the distance between the antennas and the lenses as shown in figures 3-4 and divider 308).  

Scarborough does not disclose;
Wherein each lens comprises: a base, a first tubular membrane coupled to the base; a second membrane coupled to the first tubular membrane, the second membrane, wherein first tubular membrane and the second membrane, in conjunction, cause the lens to have a bell shape, a support structure coupled to the first tubular membrane, wherein the support structure facilitates coupling of the plurality of lenses to the system cover.

However, Chernokalov teaches (figures 1-2);
Wherein each lens comprises: a base (figure 1, lens 100 and base 114 or base 3.1 in figure 2), 
a first tubular membrane coupled to the base (first tubular membrane 3.2 coupled to 3.1); 
a second membrane coupled to the first tubular membrane, the second membrane (second membrane 3.4 couple to 3.2), 
wherein first tubular membrane and the second membrane, in conjunction, cause the lens to have a bell shape, a support structure coupled to the first tubular membrane, wherein the support structure facilitates coupling of the plurality of lenses to the system cover (figures 1-2, the lens shape and the lens coupled to the antenna 120).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each lens comprises: a base, a first tubular membrane coupled to the base; a second membrane coupled to the first tubular membrane, the second membrane, wherein first tubular membrane and the second membrane, in conjunction, cause the lens to have a bell shape, a support structure coupled to the first tubular membrane, wherein the support structure facilitates coupling of the plurality of lenses to the system cover, as taught by Chernokalov, into Scarborough in order to substitute one known element for another to obtain predictable result which is providing an improved device to have a compact and controlled lens antenna to enable continuous directivity variation in a mobile communication equipment operating in a millimeter range.   

Regarding claim 22, 
Scarborough disclose;
A control circuitry (see paragraph [0056] for disclosing a control circuitry) configured to continuously scan for the input RF signals across the feeder array of the plurality of antenna elements (figure 4, antennas 302).  

Regarding claim 23, 
Scarborough disclose;
A control circuitry configured to equalize the distribution of the gain based on adjustments in a phase of the plurality of antenna elements (see paragraph [0056] for disclosing a control circuitry).  

Regarding claim 24, 
Scarborough does not disclose;
Wherein the distribution of the gain is equalized based on the bell shape of the lens.  

However, Chernokalov teaches;
Wherein the distribution of the gain is equalized based on the bell shape of the lens (figures 1-2, the lens shape and the lens coupled to the antenna 120).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the distribution of the gain is equalized based on the bell shape of the lens, as taught by Chernokalov, into Scarborough in order to substitute one known element for another to obtain predictable result which is providing an improved device to have a compact and controlled lens antenna to enable continuous directivity variation in a mobile communication equipment operating in a millimeter range.   

Regarding claim 26, 
Scarborough does not disclose;
Wherein a distance from the base to the second membrane defines a length of the first tubular membrane, wherein the first tubular membrane has a varying cross-section along the length of the first tubular membrane.  

However, Chernokalov teaches;
Wherein a distance from the base to the second membrane defines a length of the first tubular membrane (figure 2, base 3.1 and second membrane 3.4), wherein the first tubular membrane (element 3.2) has a varying cross-section along the length of the first tubular membrane.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a distance from the base to the second membrane defines a length of the first tubular membrane, wherein the first tubular membrane has a varying cross-section along the length of the first tubular membrane, as taught by Chernokalov, into Scarborough in order to substitute one known element for another to obtain predictable result which is providing an improved device to have a compact and controlled lens antenna to enable continuous directivity variation in a mobile communication equipment operating in a millimeter range.   

Regarding claim 27, 
Scarborough discloses;
Wherein the distribution of the of the input RF signals is equalized from a radiation surplus region to a radiation deficient region of the feeder array based on a distribution of a dielectric constant of the lens (the gain for the antennas 302 and the and divider 308. The radiation pattern of the antenna in different regions. Lenses 112). 

Regarding claim 28, 
Scarborough discloses;
The lens further has at least one of a defined dielectric profile, a defined geometric profile, a defined refractive index profile, and a defined radiation profile (figures 3-4, lens 112).  

Regarding claim 29, 
Scarborough discloses;
Wherein the defined geometry profile of the lens corresponds to a thickness, a length, a radius of curvature, and an arrangement of at least one aperture of the lens (figures 3-4, a thickness, a length, a radius of curvature, and an arrangement of at least one aperture lens 112).    
Regarding claim 30, 
Scarborough discloses;
Wherein the defined dielectric profile of the lens corresponds to a distribution of a dielectric constant of the lens (see paragraph [0036] for disclosing a dielectric which is part of the lens).  

Regarding claim 31, 
Scarborough discloses;
Wherein the dielectric constant of the lens varies radially facilitating distribution of the gain of the input RF signals (figures 2-3, lens 112 and antennas 302). 

Regarding claim 32, 
Scarborough discloses;
Wherein the proximal distance is less than a focal length of the lens, and wherein the feeder array is positioned in a plane such that a central axis of the lens is orthogonal to the plane of the feeder array (figures 2-3, the proximity of 152 for the plurality of antennas 302 to the lens 112 an there is a defined predetermined distance between the distance of the arrays and lens to the focal length of the lens).  

Regarding claim 33, 
Scarborough does not disclose;
Wherein the lens is a dielectric lens with an inhomogeneous distribution of a dielectric constant along at least the second membrane of the lens. 
However, Chernokalov teaches;
Wherein the lens is a dielectric lens with an inhomogeneous distribution of a dielectric constant along at least the second membrane of the lens (the lens in figure 2 and second membrane 3.2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the lens is a dielectric lens with an inhomogeneous distribution of a dielectric constant along at least the second membrane of the lens, as taught by Chernokalov, into Scarborough in order to substitute one known element for another to obtain predictable result which is providing an improved device to have a compact and controlled lens antenna to enable continuous directivity variation in a mobile communication equipment operating in a millimeter range.   
 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough et al. (US 2018/0269576, hereby referred as Scarborough) in view Chernokalov et al. (US 2014/0104124, hereby referred as Chernokalov) as applied to claim 21 above, and further in view of Johnson (US patent No. 10,080,274).
Regarding claim 25, 
Scarborough, as modified, does not disclose;
Wherein the support structure defines threads that facilitates the coupling of the lens with the system cover.  

However, Johnson teaches;
Wherein the support structure defines threads that facilitates the coupling of the lens with the system cover (see figure 1, the support for the lens and element 18). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the support structure defines threads that facilitates the coupling of the lens with the system cover, as taught by Johnson, into Scarborough as modified in order to provide stability and better support for the lens.  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough et al. (US 2018/0269576, hereby referred as Scarborough) in view Chernokalov et al. (US 2014/0104124, hereby referred as Chernokalov) as applied to claim 21 above, and further in view of Kawano et al. (US patent No. 5,724,337, hereby referred as Kawano). 
Regarding claim 34, 
Scarborough, as modified, does not disclose;
Wherein the system board cover comprises a height adjuster to control the proximal distance between the base of the lens and the system board.  

However, Kawano teaches;
Wherein the system board cover comprises a height adjuster to control the proximal distance between the base of the lens and the system board (see the abstract for teaching a height adjusting means for the lens).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the system board cover comprises a height adjuster to control the proximal distance between the base of the lens and the system board, as taught by Kawano, into Scarborough as modified in order to provide a stability and better attachment methods and to provide tightening.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charvat US 2018/0231651 discloses a system comprises of chips and a plurality of antenna elements with a lens. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845